Citation Nr: 1430258	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for ulcerative colitis status-post colectomy, proctectomy, J-pouch, ileostomy, and rectal anastomosis, currently diagnosed as pouchitis.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Y.G.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to May 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, wherein the RO denied the issue of entitlement to a disability rating in excess of 30 percent for ulcerative colitis.  The issue of entitlement to a TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In August 2010, the Veteran testified during a hearing before the undersigned.  A transcript of the hearing is associated with the claims file. 

The Veteran submitted additional evidence in support of his claim with a waiver of initial Agency of Jurisdiction (AOJ) review in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pouchitis does not result in impairment of health or general malnutrition but it does result in moderate occasional leakage.  
    

CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent rating for pouchitis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7323 (2013). 

2.  The criteria for a separate 10 percent rating by analogy to fecal incontinence have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7332 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159 (2013).  A July 2008 notification letter included the criteria to substantiate a claim for an increased disability rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, the VA medical treatment records are associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additional VA medical treatment records were noted as being reviewed in connection with other issues that are not currently before the Board.  Identified VA medical treatment records that could be determinative of a claim are considered in VA's constructive possession even if they are not associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 612 (1992) (holding that when documents proffered by a claimant are within VA's control and could reasonably be expected to be a part of the record, such documents should be included in the record and that if such material could be determinative of the claim and not considered, a remand would be in order.).  However, unlike the case of Bell, id., the Veteran has not identified any VA medical treatment records that are missing and has submitted his own copies of VA medical treatment records pertaining to his service-connected disability.  As a result, the Board finds that all identified records in connection with the disability on appeal are associated with the claims file.  

The Veteran was provided VA examinations with respect to his service-connected pouchitis.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for rating purposes.  The reports reflect examinations of the Veteran, contain the manifestations of the Veteran's disability, and provide the relevant information necessary to rate the disability.  The February 2011 VA examiner also addressed the manifestations as listed in the January 2011 Board remand (whether the Veteran's condition resulted in "malnutrition, weight loss, severe impairment of health, or whether it is 'severe.").  The remand directive was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria - Rating Disabilities

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's pouchitis is rated as 30 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7323, which rates ulcerative colitis.  Ratings under DC 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture.  38 C.F.R. § 4.114.  

Diagnostic Code 7323 provides for a 30 percent rating when ulcerative colitis is moderately severe; with frequent exacerbations.  A 60 percent rating is warranted when ulcerative colitis is severe; with numerous attacks a year and malnutrition, the health only fair during remissions.  A 100 percent rating is warranted where ulcerative colitis is pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.  38 C.F.R. § 4.114.  

Diagnostic Code 7319, which rates irritable colon syndrome, provides a 30 percent rating for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  

The words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic Code 7332, which rates impairment of sphincter control, provides a noncompensable rating for slight impairment of control without leakage, a 10 percent rating for constant slight or occasional moderate leakage, and a 30 percent rating for occasional involuntary bowel movements, necessitating wearing of pad.  

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The VA medical treatment records show that the Veteran has frequent bowel movements everyday, ranging from at least six to fifteen bowel movements per day.  In addition, the Veteran reported experiencing bowel movements during the night, ranging from two to four per night.  He wears pads during the day in case he cannot reach the bathroom in time.  In addition, he has complained of abdominal cramping, bloating, and gas.  The record indicates that weight is stable, generally fluctuating between 208 and 2011 pounds during the pendency of the appeal.  A November 2011 VA treatment record indicates that the Veteran's nutritional status was mildly to moderately compromised, but the Veteran did not meet the criteria for Ensure supplementation.  The treatment records reveal no other findings of compromised nutritional status, though they do indicate that the Veteran had vitamin deficiency secondary to his service-connected disability.  

The Veteran was provided a VA examination in March 2008.  The claims file was reviewed.  The examiner noted that the Veteran had abdominal cramps and urgency.  The Veteran reported that an abdominal cramp meant that diarrhea was forthcoming and he must rush to the restroom or risk soiling his underwear and his outer clothing for that matter if the stool quantity is large.  He was on medicine, Rifaximin, for relief of diarrhea.  He did not describe any other associated symptoms of the gastrointestinal tract.  There was no evidence of recent weight loss on general inspection of the corpus.  Examination of the abdomen revealed tenderness with no guarding and bowel sounds hyperactive.  The diagnosis was listed as ulcerative colitis, status post total colectomy with revision of collection pouch from colostomy and reconnection of intestinal tract, with recurrent symptomatology of abdominal cramping, abdominal pain, ten to twelve liquid stools per day, marked urgency, rectal incontinence occurring shortly after the onset of urgency, without arthritis or arthralgia or skin lesions or recent fever or chills, weight reportedly normal.

The Veteran was provided a VA examination in November 2008.  The claims file was not available for review.  The examiner noted that the Veteran underwent surgical treatment for his ulcerative colitis in January 2006, consisting of a total colectomy with ileostomy.  Several months later in April 2006, he underwent a second surgery where a J pouch was formed and anastomosed to the anal verge.  The ileostomy was taken down at that time.  After the second surgery, he began to have a significant increase in diarrhea.  The Veteran reported that he continued to have six to ten bowel movements per day and two to three bowel movements at night.  There was no fever, chills, rectal bleeding, abdominal pain, or weight loss.  He reported periods of urgency where he needs to get to a restroom within a minute or two otherwise he was at risk of having an episode of fecal incontinence, where he will soil his underwear.  The Veteran was not currently using pads, diapers, or special underwear.  On examination, the abdomen was nontender and bowel tones were active.  The examiner noted that anal tone was within normal limits or adequate at the time of a September 2008 flexible sigmoidoscopy.  The diagnosis was listed as: chronic pouchitis associated with persistent diarrhea of six to ten loose or semi-formed stools per day and two to three loose stools at night.  The Veteran continued to have periods of urgency with intermittent abdominal cramps.  

A statement from P.A., a nurse, explained that the Veteran was tied to the toilet and in spite of every effort to reach it in time to defecate normally; he had episodes of bowel incontinence, carried extra underwear, and used four to five adult diapers per day.  P.A. stated that he was not employed and "found that no one will hire him because of his bowel issues.  At this place in his life, he is essentially not employable."  

A June 2009 statement from, Dr. R.M.M., a VA physician, stated that the Veteran had a history of ulcerative colitis and underwent surgery in 2006 and that since that time, he had chronic pouchitis that had been refractory to various medications.  The physician added that the Veteran continued to have persistent symptoms.  

The Veteran was provided a VA examination in February 2011.  The claims file was reviewed.  The examiner noted that the Veteran experienced approximately ten to twelve diarrheal stools per day.  The Veteran wore a pad in case he cannot make it to the restroom.  He stated that when he goes to school, he needed to change the pad one to three times a day.  He took at least four to five pads to school, but routinely did not need to use that many pads during his school day.  There was no weight loss noted and no abdominal pain reported.  The Veteran had not worked since 2004 as a truck driver due to his ulcerative colitis.  Over the last two years, he has been a full-time student at Metro State College taking a degree in communications as well as a minor in Spanish.  The Veteran took 12 semester hours of credit per semester.  Over the last year, the only school time lost was for doctor visits, although the Veteran tended to arrange his visits so as to not miss class.  Nutritional status was normal.  Examination of the abdomen was supple.  Bowel tones were present and normal.  There was no tenderness elicited to direct palpation.  Rectal examination disclosed a normal anal tone.  The Veteran had ulcerative colitis requiring total colectomy with an ileoanal ulcer with a J-pouch formation.  The Veteran had surgery in January 2006 and the ileostomy was taken down and anastomosed to the J-pouch in April 2006.  The Veteran had chronic pouchitis with persistent small volume watery diarrhea (severe as reported by the Veteran) with approximately thirteen to sixteen watery stools per twenty-four hours including two to three stools during the evening.  There was no abdominal pain reported, no incontinence reported, and anal tone was normal.  There was no weight loss or malnutrition.  Current nutritional status was normal.  The examiner stated that there was no severe impairment of the Veteran's health.  

Review of the record indicates that a higher rating is not warranted at any time during the appellate period because the probative evidence does not suggest that the Veteran's condition results in impairment of health as needed for a 60 percent rating under Diagnostic Code 7323.  There are no findings of impairment of health, and the record does not otherwise suggest an impairment of health.  Rather, the medical record indicates consistently fair health, as shown by generally steady weight, generally normal blood work, and findings of no apparent distress.  Although the record includes statements by the Veteran and others reporting symptoms possibly indicative of an impairment of health, such as a need to take vitamins and fatigue, the Board finds these histories are less probative than the medical evidence of normal health.  

The Board acknowledges that the record suggests that the Veteran has reported "severe" symptoms such as diarrhea, bloating, cramping, and abdominal distress.  These symptoms are considered in the currently assigned 30 percent disability rating, however, which is assigned for "frequent exacerbations" which have not resulted in impairment of health.  After review of the rating criteria, the Board finds "impairment of health" is a necessary element of the 60 percent rating, particularly after consideration of Diagnostic Code 7319, which provides a maximum 30 percent disability rating for  severe irritable colon syndrome manifested by diarrhea and more or less constant abdominal distress, which are the predominant symptoms experienced by the Veteran.  In the absence of medical evidence of impairment of health, the Board finds the pouchitis does not warrant a higher rating under Diagnostic Code 7323.  

The Board has considered whether a higher or separate rating would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  There is no evidence of resection of the intestine, fistula of the intestine, peritonitis, stricture or prolapse of the rectum or anus, hemorrhoids, or prolapse of the rectum.  Furthermore, the medical records indicate that rectal/sphincter tone is normal, indicating that there is no impairment of sphincter control, which is consistent with the Veteran's own history that his incontinence is related to inability to reach the bathroom in time rather than a per se impairment in sphincter control.  Nevertheless, in light of the Veteran's histories and the nature of the symptoms associated with the Veteran's pouchitis, the Board finds a 10 percent rating is warranted throughout the appeal by analogy to Diagnostic Code 7332.  The Board finds a rating greater than 10 percent is not warranted, however, as the evidence does not suggest that the Veteran has occasional involuntary bowel movements necessitating the wearing of a pad.  In this regard, the Board notes that although the Veteran has reported use of a pad, he does not always use a pad and thus does not "need" a pad, as shown by his varying histories as to incontinence and pad use, and the examination records which do not reveal use of a pad.  

The Board has also considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptoms, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As explained above, the Veteran has reported symptoms such as frequent watery and sometimes bloody bowel movements, fatigue, abdominal cramping, bloating, gas, pain, and incontinence at times, and social impairment because he does not want to leave his house or go to social activities due to his disability.  The impairment has been contemplated by the 30 percent rating assigned, which is analogous to either "moderately severe" colitis or severe irritable colon syndrome, and the 10 percent rating for slight impairment of sphincter control.  The rating criteria provide higher ratings for more severe manifestations and impairment.  The Board finds the rating criteria are not inadequate.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

A disability rating greater than 30 percent for pouchitis is denied.

A separate 10 percent rating for impairment of sphincter control is granted.  



REMAND

The Veteran's service-connected disabilities meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  The question remains whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Id.  

A medical opinion was obtained in November 2011 as to whether the Veteran was able to secure or follow a substantially gainful occupation due to his service-connected ulcerative colitis.  However, the Veteran has been service connected for dysthymic and generalized anxiety disorder, rated as 50 percent disabling.  A nurse, P.A., indicated that the Veteran's "PTSD" contributed to his unemployability.  While P.A. referred to the Veteran's mental health disability as PTSD, the Board finds that this statement is sufficient to consider whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected dysthymic and generalized anxiety disorder.  As a result, a new medical opinion must be obtained prior to adjudication of the claim for entitlement to a TDIU.  The Board recognizes the case of Geib v. Shinseki, 733 F.3d 1350, 1353 (2013), wherein the Federal Circuit determined that VA's duty to assist does not require VA to obtain a medical opinion addressing the combined effects of the service-connected disabilities on employment.  However, the Federal Circuit also noted that VA is required to obtain a medical examination or opinion when such is "necessary to make a decision on the claim."  Id. at 1353.  The Board finds that such an opinion is necessary in this case.  

In addition, the record indicates that a VA Form 21-8949, Application for Increased Compensation Based on Unemployability, was received by VA on November 9, 2010.  See June 2011 rating decision.  The application is not associated with the claims file.  In addition, the Veteran was provided VA examinations in September 2010 and January 2011 with respect to his dysthymic and generalized anxiety disorder.  The examinations are not associated with the claims file.  In connection with the rating decisions pertaining to the dysthymic and generalized anxiety disorder, the RO reviewed VA medical treatment records through May 2011, these records are not associated with the claims file.  As a result, the Board finds that the RO must make efforts to locate the application for individual unemployability and associate it with the claims file as well as requesting updated VA medical treatment records, to include the VA examination reports.  

Accordingly, the case is REMANDED for the following action:

1.  Make efforts to locate the VA Form 21-8949, Application for Increased Compensation Based on Unemployability, received on November 9, 2010.  If the application is not found, send the Veteran a new application and allow an appropriate amount of time for a response.

2.  Obtain updated VA medical treatment records from Eastern Colorado VA Healthcare System from March 2009 to the present, to include VA examination reports dated in September 2010 and January 2011.  

3.  Following the above development and any other development deemed necessary, schedule the Veteran for a VA examination with respect to his claim for a TDIU.  The claims file must be made available to the examiner for review and the examiner must indicate that such a review was completed.  

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected disabilities upon the Veteran's employment.  

The examiner must opine whether it is at least as likely as not (50 percent probability or more) that the service-connected disabilities are of such severity as to preclude the Veteran from securing or follow a substantially gainful occupation.  

A rationale must be provided for any opinion reached.  

4.  After the development is completed, readjudicate the claim.  If any benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


